Title: James Madison to John W. Francis, 7 November 1831
From: Madison, James
To: Francis, John W.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Novr. 7. 1831
                            
                        
                        I thank you Sir for the pleasure afforded by your interresting address to the Philolemian Society of Columbia
                            College, forwarded with your letter of the 25 27 Ult:
                        The friendly relations in which I stood to both Chancellor Livingston and Mr Monroe wd. make me a reluctant
                            witness, if I had happened to possess any knowledge of facts favoring either at the expense of the other in the
                            negociations which preceded the transfer of Louisiana to the U. S. But my recollections throw no light on the subject
                            beyond what may be derived from official papers in print or on the files of the Dept of State and especially from the
                            Work on Louisiana, by Mr Marbois, the French Negociator. I have no doubt that each of the Envoys, did every thing,
                            according to his opportunities, that could evince official zeal & anxious patriotism, at the same time that
                            the disclosures of Mr. Marbois sufficiently shew that the real cause of success is to be found in the sudden policy
                            suggested to Napoleon by the foreseen rupture of the peace of Amiens, and, as a consequence, the seizure of Louisiana by G.
                            B., who would not only deprive France of her acquisition but turn it, politically or commercially, agst. her, in relation
                            to the U. S. or Spanish America.
                        The present State of my health crippled by severe & obstinate Rheumatism, combined with my great age,
                            oblige me to shrink from the task of revising the political statements in yr. pamphlet, which under other circumstances
                            would be undertaken with pleasure as a proof of my respect for your wishes. It is of the less importance, as in the event
                            of your recurring to the subject of your address, you will doubtless be able to consult whatever sources of information
                            may be necessary to correct errors into wch. a slight examination preparatory to the address may have betrayed you. With
                            great esteem & cordial salutations
                        
                            
                                James Madison
                            
                        
                    